     Case 4:21-cv-01641 Document 6 Filed on 05/19/21 in TXSD Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION

QUINTIN JONES,                       §
             Plaintiff,              §
                                     §   CIVIL ACTION NO. 4:21-CV-01641
v.                                   §    Hon. George C. Hanks, Jr.
                                     §   *DEATH PENALTY CASE*
DAVID GUTIERREZ, et al.,             §
             Defendants.             §

              DEFENDANTS’ NOTICE OF APPEARANCE

     This case involves a federal civil rights complaint filed pursuant to 42

U.S.C. § 1983 by Texas death row inmate Quintin Philippe Jones. The

undersigned attorney hereby enters this appearance of counsel on behalf of

Defendants David Gutierrez, Chair, Texas Board of Pardons and Paroles, and

members of the Texas Board of Pardons and Paroles A. D’Wayne Jernigan,

Carmella Jones, James Lafavers, Brian Long, Ed Robertson, Linda Molina,

Members.



                                 Respectfully submitted,

                                 KEN PAXTON
                                 Attorney General of Texas

                                 BRENT C. WEBSTER
                                 First Assistant Attorney General
Case 4:21-cv-01641 Document 6 Filed on 05/19/21 in TXSD Page 2 of 3




                            JOSH RENO
                            Deputy Attorney General
                            For Criminal Justice

                            EDWARD L. MARSHALL
                            Chief, Criminal Appeals Division

                            s/ Cara Hanna
                            CARA HANNA
                            Assistant Attorney General
                            State Bar No. 24055622
                            Southern I.D. No. 915870

                            Post Office Box 12548, Capitol Station
                            Austin, Texas 78711
                            Tel.: (512) 936-1400
                            Fax: (512) 320-8132
                            Email: cara.hanna@oag.texas.gov

                            Counsel for Defendants




                                2
     Case 4:21-cv-01641 Document 6 Filed on 05/19/21 in TXSD Page 3 of 3




                        CERTIFICATE OF SERVICE

      I do herby certify that on May 19, 2021, I electronically filed the foregoing
document with the Clerk of the Court for the U.S. District Court, Southern
District of Texas, using the electronic case-filing system of the Court. The
electronic case-filing system sent a “Notice of Electronic Filing” (NEF) to the
following counsel of record, who consented in writing to accept the NEF as
service of this document by electronic means:

      Michael Mowla
      P.O. Box 868
      Cedar Hill, TX 75106
      michael@mowlalaw.com


                                    s/ Cara Hanna
                                    CARA HANNA
                                    Assistant Attorney General




                                        3
